Blair, J.
This is an appeal from a pro .confesso decree of divorce; a petition for rehearing having been, denied by the circuit judge. The only point made in this court is that the award of alimony was excessive.
It appears from the record that the home and household furniture awarded to complainant comprise substantially all of the property of defendant, and that the circuit judge may have been influenced in making the award by statements of counsel, doubtless made in perfect good faith, that the officer who served the subpoena reported to him that ‘ ‘ if she wanted to get his house she was welcome to it.” We deem this to be a proper case to apply the practice adopted in Ferguson v. Ferguson, 145 Mich. 290 (108 N. W. 682).
The decree is affirmed, except as to the award of alimony, and the case is remanded for a rehearing upon that subject, with costs to complainant.
Ostrander, O. J., and Bird, Hooker, and Brooke, JJ., concurred.